Wenke, J.,
concurring.
I concur with the maj ority opinion for the reason, as fully set forth in the opinion, that the provisions of section 70-650, R. S. 1943, are applicable and a controlling restriction upon the power of the city of Bridgeport to take.
Therefore, the other questions decided in the majority opinion become immaterial, particularly the question of the accuracy and sufficiency of the description of the property *944sought to be taken by the city, as set forth in the proposal, for it is clearly in excess of its authority to take.
If the city had the authority to take the property as set forth in the submitted proposal then it would be my opinion that the description is sufficiently accurate.